IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2455 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 176 DB 2017
                                :
           v.                   :               Attorney Registration No. 43571
                                :
ANDREW WILSON BARBIN,           :               (Cumberland County)
                                :
                Respondent      :


                                          ORDER

PER CURIAM
       AND NOW, this 12th day of October, 2018, a Rule having been entered by this

Court pursuant to Pa.R.D.E. 208(h), directing Respondent to show cause why the

stayed suspension order of this Court should not be modified as set forth by the

Designated Board Member, and no response having been filed, the Rule is made

absolute, and the probation order for Andrew Wilson Barbin will remain in effect until

September 30, 2019.

       Respondent shall maintain the records required by RPC 1.15(c) for all IOLTA

accounts; he shall have those records certified by a CPA for accuracy and submit those

records to the Office of Disciplinary Counsel by October 31, 2018; and the Office of

Disciplinary Counsel shall confirm in writing to the Disciplinary Board that it is satisfied

with the certified records.    Failure to comply with these conditions shall result in

Respondent’s immediate transfer to suspended status for the remainder of the one-year

and one-day term.

       Respondent is further directed to comply with all the remaining probationary

conditions set forth in this Court’s order dated April 9, 2018.
      Respondent shall pay the additional expenses incurred as a result of the

probation violation proceedings. See Pa.R.D.E. 208(g).